     Case 2:20-cv-02916-NJB-MBN Document 126 Filed 08/16/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

 NYRON HARRISON AND THELMA       *
 WILLIAMS, INDIVIDUALLY AND ON   *
                                 * CASE NO. 20-cv-02916
 BEHALF OF THEIR MINOR CHILD, K.H.
                                 *
                                 * SECTION G, DIVISION 5
 VERSUS                          *
                                 * DISTRICT JUDGE: BROWN
 JEFFERSON PARISH SCHOOL         *
 BOARD, DR. JAMES GRAY,          * MAGISTRATE JUDGE: NORTH
 CECILY WHITE, TERRI JOIA,       *
 AND PATRICIA ADAMS              *
 * * * * * * * * * * * * * * * * *
                           JUDGMENT
       Considering the foregoing Joint Stipulation of Dismissal executed by Defendants, the

Jefferson Parish School Board, Dr. James Gray, Cecily White, Terri Joia, Patricia Adams, and

Benjamin “Clay” Moïse, II (“Defendants”) and Plaintiffs, Nyron Harrison and Thelma Williams,

individually and on behalf of their minor child, Ka’Mauri Harrison (“Harrison-Williams”):

       IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all claims of Harrison-

Williams as set forth in the Complaint, First Amending and Supplemental Complaint, Second

Amending and Supplemental Complaint, and Third Amending and Supplemental Complaint and

all claims in Defendants’ Counterclaim as to Harrison-Williams in the above-captioned matter be

dismissed with prejudice, with each party to bear its own costs and attorney’s fees, specifically

reserving Defendants’ claims in their Counterclaim as to the Louisiana Attorney General and

reserving all claims made by the Louisiana Attorney General against Defendants.


                                    16th day of August, 2021.
       NEW ORLEANS, LOUISIANA, this _____



                                         _________________________________________
                                         NANNETTE JOLIVETTE BROWN
                                         CHIEF JUDGE
                                         UNITED STATES DISTRICT COURT
